                                               United States Bankruptcy Court
                                                    District of Arizona
In re:                                                                                                     Case No. 19-08313-MCW
HEATHER L WISNIEWSKI                                                                                       Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0970-2                  User: stroude                      Page 1 of 2                          Date Rcvd: Jul 08, 2019
                                      Form ID: pdf010                    Total Noticed: 21


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 10, 2019.
db             +HEATHER L WISNIEWSKI,    5758 W SELDON LANE,    GLENDALE, AZ 85302-4650
15652308      ++BANK OF AMERICA,    PO BOX 982238,   EL PASO TX 79998-2238
               (address filed with court: Bank Of America,      Attn: Bankruptcy,   Po Box 982238,
                 El Paso TX 79998)
15652309       +Barclays Bank Delaware,    Attn: Correspondence,    Po Box 8801,   Wilmington DE 19899-8801
15652310       +Camelback Finance Inc/Cactua Jacks,    Attn: Bankruptcy,    2440 W Camelback Rd,
                 Phoenix AZ 85015-3419
15652312       +Chase Card Services,    Attn: Bankruptcy,    Po Box 15298,   Wilmington DE 19850-5298
15652320       +Phoenix Financial Services. Llc,    Attn: Bankruptcy,    Po Box 361450,
                 Indianapolis IN 46236-1450
15652324       +Target,   Attn: Bankruptcy,    Po Box 9475,    Minneapolis MN 55440-9475
15652325       +USDOE/GLELSI,    Attn: Bankruptcy,   Po Box 7860,    Madison WI 53707-7860

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: bankruptcynotices@azdor.gov Jul 09 2019 03:16:03         AZ DEPARTMENT OF REVENUE,
                 BANKRUPTCY & LITIGATION,    1600 W. MONROE, 7TH FL.,    PHOENIX, AZ 85007-2650
15652307       +E-mail/Text: bankruptcynotices@azdor.gov Jul 09 2019 03:16:03         Arizona Department of Revenue,
                 c/o Tax, Bankruptcy, and Collections,     1275 W. Washington Ave,     Phoenix AZ 85007-2926
15652311       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jul 09 2019 03:28:40         Capital One,
                 Attn: Bankruptcy,   Po Box 30285,     Salt Lake City UT 84130-0285
15652314       +E-mail/Text: bankruptcy@credencerm.com Jul 09 2019 03:19:43         Credence Resource Management,
                 17000 Dallas Parkway,    Suite 204,    Dallas TX 75248-1940
15652315       +E-mail/PDF: creditonebknotifications@resurgent.com Jul 09 2019 03:28:51         Credit One Bank,
                 Attn: Bankruptcy Department,    Po Box 98873,    Las Vegas NV 89193-8873
15652316        E-mail/Text: cio.bncmail@irs.gov Jul 09 2019 03:16:58        IRS,    Central Insolvency Operations,
                 PO Box 7346,   Philadelphia PA 19101-7346
15652318       +E-mail/PDF: resurgentbknotifications@resurgent.com Jul 09 2019 03:30:03
                 LVNV Funding/Resurgent Capital,     Attn: Bankruptcy,   Po Box 10497,     Greenville SC 29603-0497
15652317       +E-mail/Text: bk@lendingclub.com Jul 09 2019 03:19:14        LendingClub,    Attn: Bankruptcy,
                 71 Stevenson St, Ste 1000,    San Francisco CA 94105-2967
15652319       +E-mail/Text: bkr@cardworks.com Jul 09 2019 03:13:50       Merrick Bank/CardWorks,
                 Attn: Bankruptcy,   Po Box 9201,     Old Bethpage NY 11804-9001
15652321       +E-mail/Text: bankruptcy@pmscollects.com Jul 09 2019 03:19:55         Progressive Management Systems,
                 Attn: Bankruptcy Department,    1521 W Cameron Ave., First Floor,      West Covina CA 91790-2738
15652322        E-mail/Text: jfolan@sunwestfcu.org Jul 09 2019 03:14:05        Sunwest Fcu,
                 Attn: Bankruptcy Department,    11839 N. 28th Drive,    Phoenix AZ 85029
15652323       +E-mail/PDF: gecsedi@recoverycorp.com Jul 09 2019 03:28:31         Syncb/The Room Store,
                 Attn: Bankruptcy,   Po Box 965060,     Orlando FL 32896-5060
15652327       +E-mail/Text: bk.notices@vantagewest.org Jul 09 2019 03:17:46         Vantage West Credit Union,
                 Attn: Bankruptcy,   Po Box 15115,     Tucson AZ 85708-0115
                                                                                                TOTAL: 13

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
15652313           Ciera Timmerman
15652326           vanta
                                                                                                                    TOTALS: 2, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 10, 2019                                            Signature: /s/Joseph Speetjens




        Case 2:19-bk-08313-MCW Doc 10 Filed 07/08/19 Entered 07/10/19 22:13:13                                                 Desc
                             Imaged Certificate of Notice Page 1 of 9
District/off: 0970-2         User: stroude               Page 2 of 2                   Date Rcvd: Jul 08, 2019
                             Form ID: pdf010             Total Noticed: 21

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 7, 2019 at the address(es) listed below:
              THOMAS ADAMS MCAVITY   on behalf of Debtor HEATHER L WISNIEWSKI tom@nwrelief.com,
               melissa@nwrelief.com
              U.S. TRUSTEE   USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                            TOTAL: 2




      Case 2:19-bk-08313-MCW Doc 10 Filed 07/08/19 Entered 07/10/19 22:13:13                           Desc
                           Imaged Certificate of Notice Page 2 of 9
Case 2:19-bk-08313-MCW Doc 10 Filed 07/08/19 Entered 07/10/19 22:13:13   Desc
                     Imaged Certificate of Notice Page 3 of 9
Case 2:19-bk-08313-MCW Doc 10 Filed 07/08/19 Entered 07/10/19 22:13:13   Desc
                     Imaged Certificate of Notice Page 4 of 9
Case 2:19-bk-08313-MCW Doc 10 Filed 07/08/19 Entered 07/10/19 22:13:13   Desc
                     Imaged Certificate of Notice Page 5 of 9
Case 2:19-bk-08313-MCW Doc 10 Filed 07/08/19 Entered 07/10/19 22:13:13   Desc
                     Imaged Certificate of Notice Page 6 of 9
Case 2:19-bk-08313-MCW Doc 10 Filed 07/08/19 Entered 07/10/19 22:13:13   Desc
                     Imaged Certificate of Notice Page 7 of 9
Case 2:19-bk-08313-MCW Doc 10 Filed 07/08/19 Entered 07/10/19 22:13:13   Desc
                     Imaged Certificate of Notice Page 8 of 9
Case 2:19-bk-08313-MCW Doc 10 Filed 07/08/19 Entered 07/10/19 22:13:13   Desc
                     Imaged Certificate of Notice Page 9 of 9
